DETAILED ACTION

Response to Arguments
The Examiner withdraws the Objection to the Abstract as the Abstract has been amended to remove the legal phraseology.

The Examiner withdraws the Claim Objections made with regard to Claims 1-12 in the Office Action dated 05/04/2022 due to the amendments made to the Claims. However, the amendments have introduced new informalities, because of which the Examiner is making Claim Objections in the Instant Action.

Regarding Claims 1, 5, 10 and 12, the amended limitations of “an electromagnetic wave transmitter”, “an electromagnetic wave receiver”, “a dielectric constant calculator”, “a crack rate diagnostic”, “a pavement layer separation state diagnostic”, “an attenuation calculator”, “a pavement layer inside state diagnostic”, “a sign determinator”, and “a reference value corrector” are not being interpreted under 35 U.S.C. 112(f).

Regarding Claims 1-13, the Examiner withdraws the 35 U.S.C. 112(a) Rejection as the limitations of “an electromagnetic wave transmitter” and “an electromagnetic wave receiver” are now being interpreted in view of their plain meaning.

Regarding Claims 1-13, the Examiner withdraws the 35 U.S.C. 112(b) Rejection as the limitations “an electromagnetic wave transmitter” and “an electromagnetic wave receiver” are no longer being interpreted in view of 35 U.S.C. 112(f), and instead, are being interpreted in view of their plain meaning.

Regarding Claims 3 and 4, the term Ampp is clearly defined and therefore the 35 U.S.C. 112(b) Rejection of Claims 3 and 4 is withdrawn.

Regarding Claim 13, the Examiner withdraws the 35 U.S.C. 112(b) Rejection because it is clear that a computer readable medium could cause a transmitter to emit an electromagnetic wave and a receiver to receive an electromagnetic wave by sending commands to circuitry in the transmitter and receiver. 

Regarding the 35 U.S.C. 101 Rejection of Claims 1-13, Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
On Pages 9-10, the Applicant argues, “Thus, this system represents complex operations and processes which are significantly more than mere “Mental Processes” or a generic computer operation. Thus, Applicant respectfully requests that this rejection be withdrawn.”
The Examiner disagrees.
On Pages 10-15 of the Non-Final Office Action dated 05/04/2022, the Examiner states that the Claims “recite the mathematical concept of mathematical calculations” or “mathematical equations”. The Examiner did not state that any of the Claims are directed to “mental processes” which are different than “mathematical concepts”. Thus, the argument that “this system represents complex operations and processes which are significantly more than mere “Mental Processes” or a generic computer operation is irrelevant.
Furthermore, the Applicant does not explain how this system represents complex operations and processes that are significantly more than mental processes or mathematical concepts. In other words, the Applicant merely states that there is something significantly more, without providing the rationale of what makes particular operations and processes significantly more.
Thus, the Examiner maintains the 35 U.S.C. 101 Rejection.

Regarding the 35 U.S.C. 101 Rejection of Claim 13, Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
The Applicant has not amended the Claim to recite a “non-transitory recording medium”, and thus the Claim is directed to non-statutory subject matter.

Applicant’s arguments, see pages 10-13, filed 08/03/2022, with respect to Claims 1, 2, 12 and 13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 05/04/2022 has been withdrawn. 

Claim Objections
Claims 1, 3 and 12 are objected to because of the following informalities:
Regarding Claim 1, Line 10, there is only one dielectric constant of the surface of the road, as indicated in ¶[0011] of the Specification. The Examiner suggests amending the limitation to recite “the dielectric constant[[s]] of the surface of the road pavement”.
In Lines 14-15, the Examiner suggests amending the limitation to “the plurality of pavement layer interfaces of the road pavement by comparing the dielectric constants of the plurality of pavement layer interfaces of the road pavement…”.
Regarding Claim 3, Line 2, the Examiner suggests amending the limitation to “the dielectric constants of the pavement layer interfaces are calculated…”.
Regarding Claim 12, Line 12, the Examiner suggests amending the limitation to “the dielectric constant[[s]] of the surface of the road pavement”.
In Line 16, the Examiner suggests amending the limitation to “the dielectric constants of the plurality of pavement layer interfaces of the road pavement”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1 of the of the Section 101 analysis, Claims 1-3 and 5-11 are all directed to a system, which falls under the device category.
Regarding Step 2A Prong One of the analysis, Claim 1 recites an abstract idea that falls in the mathematical concepts grouping. Specifically, Claim 1 recites the mathematical concept of mathematical calculations: “calculate a dielectric constant” and “calculate energy attenuation”. Claim 1 also recites the mathematical concept of mathematical relationships: “comparing a dielectric constant… with a preset surface dielectric constant reference value”, “comparing a dielectric constant… with a preset interface dielectric constant reference value”, “comparing the attenuation with a preset attenuation reference value”, and “determine a pothole occurrence sign… by using… information”.
Regarding Step 2A Prong Two of the analysis, Claim 1 recites the additional elements of “an electromagnetic wave transmitter” and “an electromagnetic wave receiver”. 
The transmitter antenna and receiver antenna are considered to be generic elements that perform data gathering so that the inventive concepts of calculating, comparing comparisons and determining a pothole occurrence sign can be performed. Such elements do not constitute a particular machine because specific aspects of the antennas such as their shape, size or arrangement are not claimed. All uses of the recited judicial exceptions require such data gathering. Data gathering is considered to be extra-solution activity that contributes only nominally or insignificantly to the execution of the functioning of the claimed calculators, diagnostics and determinators, such as those recited in Lines 7-25 of Claim 1, and does not integrate a judicial exception or provide significantly more. See MPEP 2106.05(b) I & III and 2106.05(g).
Other additional elements are “a dielectric constant calculator”, “a crack rate diagnostic”, “a pavement layer separation state diagnostic”, “an attenuation calculator”, a pavement layer inside state diagnostic” and “a sign determinator”.
All of these structures include a controller, which is some form of circuitry, akin to a computer to perform the abstract idea, which is held to not be indicative of integration into a practical application. See MPEP 2106.05(f)
Regarding Step 2B of the analysis, the additional elements of the transmitter and receiver do not amount to significantly more for the reasons given in Step 2A Prong Two of the analysis; and those additional elements would amount to data gathering, which is extra-solution activity for the same reasons as given in Step 2A Prong Two of the analysis. The data is being gathered in a well-understood, routine and conventional way that is specified only at a high level of generality, namely, transmitting an electromagnetic wave into a medium and receiving a reflected electromagnetic wave from that medium.
Further, the additional elements of the various calculators, diagnostics and the determinators are recognized as being well-understood, routine and conventional as they perform repetitive calculations. See MPEP 2106.05(d) II.
Thus, the additional elements, singly and in combination with the rest of the claim do not integrate the abstract idea into a practical application or amount to significantly more.
Therefore, Claim 1 is directed to an abstract idea.

Claims 2 and 3 are directed to the abstract idea that falls into the grouping of mathematical concepts and more specifically mathematical equations and calculations.
There are no additional elements.
Therefore, Claims 2 and 3 are directed to an abstract idea.

Claim 5 is directed to the abstract idea that falls into the grouping of mathematical concepts and more specifically the mathematical relationship of comparing values.
Further, the additional element of the reference value corrector is recognized as being well-understood, routine and conventional as it performs repetitive calculations based on various inputs. See MPEP 2106.05(d) II.
Thus, the additional element, singly and in combination with the rest of the claim does not integrate the abstract idea into a practical application or amount to significantly more.
Therefore, Claim 5 is directed to an abstract idea.

Claims 6-9 are directed to the abstract idea that falls into the grouping of mathematical concepts and more specifically mathematical equations and calculations.
There are no additional elements.
Therefore, Claims 6-9 are directed to an abstract idea.

Claim 10 is directed to the abstract idea that falls into the grouping of mathematical concepts and more specifically the mathematical relationship of correcting a value
There are no additional elements.
Therefore, Claim 10 is directed to an abstract idea.

Claim 11 is directed to the abstract idea that falls into the grouping of mathematical concepts and more specifically mathematical equations.
There are no additional elements.
Therefore, Claim 11 is directed to an abstract idea.

With respect to Claim 12, regarding Step 1 of the of the Section 101 analysis, the Claim is directed to a method, which is one of the four statutory categories.
With respect to Steps 2A and 2B, Claim 12 is directed to an abstract idea on the same grounds as Claim 1.
Therefore, Claim 12 is directed to an abstract idea.

Regarding Step 1 of the Section 101 analysis, Claim 13 is directed to non-statutory subject matter as described in the next item below.
Therefore, the Claim is not eligible subject matter under 35 USC 101.
Even if Claim 13 were amended to be directed to statutory subject matter, insofar as Claim 13 includes the limitations of Claim 12, Claim 13 is directed to an abstract idea on the same grounds as Claim 12.
Furthermore, MPEP 2106.05(f) states: “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").”
Thus, Claim 13 is directed to an abstract idea.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “a recording medium” may be a transitory form of signal transmission, such as a propagating electrical or electromagnetic signal or carrier wave and a “computer readable program” is a product that does not have a physical or tangible form. See MPEP 2106.03 I.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        09/11/2022

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866